Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 1 of 11

                 2020-75112 / Court: 281




                                                  EXHIBIT A
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 2 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 3 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 4 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 5 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 6 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 7 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 8 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 9 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 10 of 11
Case 4:21-cv-00755 Document 1-2 Filed on 03/08/21 in TXSD Page 11 of 11
